                                         Case 4:20-cv-05640-YGR Document 496 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                 Case No. 20-cv-05640-YGR (TSH)
                                   8                  Plaintiff and Counter-Defendant,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 493
                                  10     APPLE INC.,
                                  11                  Defendant and Counterclaimant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint discovery letter brief concerning Apple’s clawback of three

                                  14   documents. The Court orders Apple to submit them for the Court’s in camera review by emailing

                                  15   them to TSHpo@cand.uscourts.gov by 5p.m. today. The Court orders Apple to file any

                                  16   declarations in support of its claim of privilege by 11:59 p.m. today. Epic may file a response to

                                  17   these declarations by noon tomorrow.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 27, 2021

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
